1.	May I begin by congratulating you, Mr. President, on your assumption this year of the weighty office that you hold.
2.	Foremost in my thoughts, as I again have the great honor of addressing this Assembly, are the enormous hopes that the world's peoples have had of this Organization. These hopes have constantly had to confront the grave problems and dangers that continue to threaten world peace and security and to divide the nations of the world. But I am also conscious of the accomplishments of the United Nations in the past 40 years in advancing some of our common aspirations. There is progress towards greater equity in economic opportunity. We have avoided generalized world conflict. Appalling wars have occurred, but they have been contained. The United Nations role in these achievements is especially significant when we consider the limitations that we, as Member States, have placed on its capacity to act.
3.	I congratulate our SecretaryGeneral on his own tireless efforts over the years. I wish particularly to place in review today the notion of the United Nations place in world affairs because I am very conscious of the fact that it is almost 20 years exactly since one of the Secretary General's forerunners, the great Dag Hammarskjold, was killed, in the service of world peace and of our Organization.
4.	The sort of world problems that existed 20 years ago are a gauge for measuring how far we have come, if indeed we have come any distance at all, in our search for the truly better world that we were then after. A simple judgment is not easy. The world was dangerous then and it is dangerous now. But some of the dangers today are different than they were in 1961. It requires adaptation on the part of the States Members of the Organization to deal with them. We are entitled to ask whether it is not because of difficulties in adapting the Organization to change, as well as the restrictions that we have placed in it, that the United Nations impact on world problems has not been greater.
5. Not all of today's problems are different. Sadly, some of the problems then are still with us today white minority domination in South Africa, for example, and South Africa's continued occupation of Namibia, or the seemingly intractable problems of the Middle East. Others have appeared to work their way back into our preoccupations, such as features of EastWest competition that for a time had receded from the forefront of our attention.
6.	But, whatever the problems, there is a constant need to adapt to change. As I emphasized here at last year's session [4th meeting], change is natural and inevitable. Our greatest challenge is to adapt to that change, not to resist it.
7.	Many of us here are meliorists, who hold that we can encourage change for the better and that the role of the Organization is central to the promotion of a better life for all the world's inhabitants. But even if we were not thus optimistic, we would still wish the United Nations to be effective in dealing with the problems that are within its mandate and in changing to cope with threats in the world today.
8.	Dag Hammarskjold died in 1961, along with other devoted members of the United Nations Secretariat,, to whom I also pay homage, in an attempt to assist the progress of decolonization in Africa, to preserve the territorial integrity of a newly independent State and to resist the designs of countries and interests from there and elsewhere which, for reasons of self-interest or nostalgia, meant to subvert the changes which were taking place. 1 think that Hammarskjold died with a vision of the United Nations peacemaking and peacekeeping capability which was resisted then and which has been resisted since. But at least the process of political decolonization which seized our attention in those years has now been virtually completed. And, while I ask myself how many newly independent States enjoy today the sort of economic and political security and opportunity which they so bravely expected at the outset of their struggle for independence, it is perhaps illusory to tie their development to the notion of national independence. Self-determination, yes; but in 1981 we are much more deeply conscious of our global interdependence the interdependence of States, of economies, of peoples and of dangers.
9.	Economically, our interdependence is more authentically reciprocal. Twenty years ago the economic relationships between North and South were much more those of the classical form of colonial dependence. The idea that most industrialized countries of the world would by now be purchasing 30 and 40 per cent of their imported manufactured goods in developing countries would have
Seemed far-fetched in 1961. Indeed, this interdependence in trade is an increasingly important feature of our view of international economic affairs. Its reflection in international decision-making is necessary. This, as well as our concern for equity in opportunity, helps to explain why Canada is a strong supporter of the need for a global negotiating process.
10.	There has been remarkable progress in the economic development of many developing countries since 1961. But still for many in the world the basic conditions of life are just as impoverished now as they were then. The apparent inability to aid these people in the dimensions required is an indictment we must accept. But, sadly, we must also accept that the economic expectations many held for the world in 1961, and for the industrialized countries in particular, were exaggerated. Were those years of unprecedented boom an aberration? Do we need to live now 'with diminished expectations for growth in the future? If so, it is our obligation to find ways to deal with world problems within the limits of a more stringent environment now than in 1961 and to redouble our efforts, with discipline and dedication, to direct our attentions to where they are really vitally needed.
11.	Interdependence and its relationship to self-determination are a global political as well as economic reality. We are all neighbors, and strategically so. IWenty years ago the EastWest strategic focus was mainly on Europe. Today the risk of confrontation between the superPowers in areas normally considered to be part of the third world is also enhanced. There is a risk of aggravating problems already anguishing enough in terms of the turbulence and fragility of the conditions of underdevelopment and conflict indigenous to the regions in question. I call for a look backward to those contemporaries of Hammarskjold who saw in nonalignment an opportunity for developing countries to concentrate on the problems before them without the threat of interference in their affairs from more powerful countries intent on diverting their assets to their own purposes. I say that true nonalignment is not only consistent with interdependence but more necessary because of it.
12.	Is it possible that in the last 20 years the nature of EastWest tension has changed because the Soviet Union is today a military super-Power with a capability of intervention which ranges far and wide? This capability can constitute a threat to world peace as well as to the non alignment of countries as long as it is the instrument, in Afghanistan as well as in Kampuchea, of cynical real politik. Let us recognize that, if the strategic interests of great Powers are now in fact interdependent with events in the third world, then there is a need, above all, for great restraint on all our parts.
13.	All these circumstances in 1981 call for a United Nations which is more meaningful and more relevant to global concerns and events, not less. As the challenges to all of us increase in complexity and urgency, the need for more sophisticated, flexible and responsive instruments to meet them grows apace. The problems of the rest of the century and beyond englobe the ecology and use of our land, our space and our seas, as well as the security of peoples and their rising expectation in a world concentrated through technology.
14.	For instance, take the applications of nuclear technology. In 1961 most countries here were consoled by progress in negotiating a nuclear test ban treaty. It looked then as if we were headed towards a halt in the arms race. It was a brief illusion. Today it is one of the most unequivocally disturbing features of international life, and indeed of our interdependence, that the dangers of nuclear war are now even greater. Nuclear proliferation threatens on two axes: the horizontal spread of nuclear weapons to previously non-nuclear weapon States and the vertical amassing of even greater numbers of weapons by the superPowers urge in the name of sanity that this danger be recognized and resisted.
15.	We must enable the institutions of the United Nations to be more productive, not less, and we must encourage all countries to participate actively in the pursuit of solutions in these institutions. In doing so, we can demonstrate that we wish to make them relevant and productive for the general benefit, adapted to the shape of the world today. Many of my remaining remarks are directed to prospects for development in countries which were still colonies 20 years ago, and this reflects the interdependence of our interests and purposes today. But the political and economic problems of the world intersect and interact. It is important that the Organization adapt itself as well through greater sharing in the exercise of power and responsibility. Can we not ask ourselves if some of the notions of Dag Hammarskjold with regard to a stronger United Nations in the interests of world peace and security cannot today be generally seen as more reasonable than they were 20 years ago? It is my view that they are certainly every bit as necessary.
16.	Surely the continued occupation of Afghanistan by foreign military forces is an example of precisely the sort of threat to world peace and security which the United Nations was meant to prevent. The courage and determination of the resistance is an ennobling assertion of the human spirit against the machinery of military oppression, but the tragic facts reflect a basic fault in the notion of collective security. When a powerful country wishes to ignore United Nations decisions, it will feel free to do so unless its actions remain the object of continued international attention. The continued presence of Soviet troops in Afghanistan is an affront to the principles of the Organization.
17.	I call on the Soviet Government to honor those principles and also the ideals of international conduct which the Soviet Union itself is pledged to follow. I ask that it respond positively to international efforts, including reestablishing a truly independent and nonaligned Government in Afghanistan, a Government which can reflect without outside interference the real will of the Afghan people.
18.	As has been emphasized by the countries of the region, the situation in Kampuchea is also a threat to peace and security. A first attempt has been made to cope with the political problems that lie at the heart of the Kampuchean question, and we now know that a settlement should cover a ceasefire on the ground, the supervised withdrawal of foreign troops, the holding of free elections under United Nations supervision and the adoption of appropriate measures to ensure that those elections are not disturbed by the armed factions in Kampuchea. Canada supports these proposals made at the International Conference on Kampuchea and contained in the Declaration of the Conference, because they appear to provide the necessary guarantees for all the parties to the conflict. We also endorse the establishment by the Conference of an ad hoc committee to study and apply the measures necessary to enable the proud Kampuchean people to decide on its own future. We urge the Members of this Organization to take this opportunity to resolve this tragic situation and to promote at long last a lasting peace in South East Asia.

19.	The self-determination sought for both Afghanistan and Kampuchea is one of the historic themes of the United Nations. It has been a central focus of the non aligned movement, of which both Afghanistan and Kampuchea are members. It was also 20 years ago this month that the first meeting of the movement was held in Belgrade. I salute what the movement has done to advance the rights of newly emerging countries.
20.	Today this ideal of self-determination is celebrated with the attainment of independence by Belize. This is an achievement for the United Nations in which Canada takes particular satisfaction as a longtime cosponsor of United Nations resolutions on the subject. While Canada is disappointed that talks between the United Kingdom, Belize and Guatemala have not led to the resolution of all outstanding issues, we are encouraged that there is a real commitment on the part of all parties to the promotion of peace in the region, which must include a Anal agreement on Belize. We are confident that the Governments of Belize and Guatemala will settle the issues between them in a peaceful and durable manner.
21.	But if the independence of Belize represents an event to celebrate, how depressing it is again to contemplate on the agenda of this session of the General Assembly the same issues affecting southern Africa that the United Nations has been pronouncing itself on for decades. I was speaking earlier of the dynamics of change in human affairs and of the futility of resisting the strength of human aspiration to self-determination. But in South Africa in 1981 resistance to change has increased. I have no doubt that justice will come for the victims of racism in South Africa, for the majority whose human dignity is abused in an affront to us all. I sympathize with the impatience of those who shudder at abiding any longer, for another generation, another decade or two, the oppression of apartheid. But I counsel wisdom in choosing methods of promoting the freedom of these people, for we must not let differences over tactics serve to weaken our unity in that purpose."
22.	In Namibia, too, the intransigence of the South African Government remains the sole obstacle to a negotiated settlement. Our only goal is to enable the Namibian people to gain their independence at last and the right to a free and fair election in which all Namibians can take part under United Nations supervision. Canada supports unconditionally Security Council resolution 435 (1978) and the United Nations plan which theCouncil has embraced by that resolution, and we have been active, particularly in the contact group and with African States, in pursuing that goal.
23.	In the Middle East there is also conflict, and at its center is the ArabIsraeli dispute, as old as the United Nations itself. We cannot afford further delay in moving towards a negotiated settlement to this generations old conflict, a settlement in which all the interested parties must participate. Israelis and Palestinians have legitimate rights and concerns which must be taken into account, Israel's quest for security and recognized boundaries and the right to be fully accepted by its neighbors can be met only in a political, not a military, framework. The same holds true for the legitimate rights of the Palestinians, including their right to a homeland within a clearly defined territory the West Bank and the Gaza Strip.
24.	I therefore urge all the parties concerned to summon the vision and the will required to take decisions which are as necessary as they are difficult. Among the areas where progress is urgently needed, none is more pressing than measures to ensure that the Middle East will remain free of nuclear weapons.
25.	Another early concern of the United Nations was the Korean peninsula. There too the SecretaryGeneral is performing a useful good offices role. We are encouraged by the recent initiatives of the Republic of Korea for dialog and reconciliation without conditions and for the greater integration of the peninsula into the international community.
26.	The United Nations is also playing a valuable role in Cyprus, where peacekeeping and peacemaking are proceeding in parallel under the SecretaryGeneral's leadership. We hope that the approaches now being considered in negotiations between the two communities will lead to the just and lasting comprehensive settlement they both desire.
27.	It is in Cyprus that the oldest and largest of Canada's present peacekeeping contingents is serving. Twenty-five years after the introduction of United Nations peacekeeping forces to world affairs, I see the Cyprus force as accomplishing an important role, encouraging us to believe in the notion of collective security through recourse to negotiation instead of conflict.
28.	That is also the notion involved in our attempt to advance the rule of law at the Third United Nations Conference on the Law of the Sea. I should like to associate myself with the statement made by the SecretaryGeneral at the opening of the tenth session of the United Nations Conference on the Law of the Sea, on 9 March, when he said:
"Apart from the achievement of the specific objectives of this Conference, I attach the highest importance to the impact which its success may have in strengthening the role of the United Nations in finding viable solutions to great global issues."3
29.	I wish to emphasize that the Conference is not merely an attempt to codify technical rules of law. It is a resource Conference; it is a food Conference; it is an environmental Conference; it is an energy Conference; it is a conservation Conference; it is an economic Conference; it is a maritime boundary delimitation Conference; it is a territorial limitation and jurisdictional Conference; it is a transportation, communications and freedom of navigation Conference; it is a Conference which regulates all the
uses of the oceans by humanity. Most important it is a Conference which provides for the peaceful settlement of disputes concerning the oceans. It is, in other words, a Conference dedicated to the rule of law among nations.
30.	The Third United Nations Conference on the Law of the Sea ranks in importance with the San Francisco Conference founding the United Nations itself. It represents an extremely important element in the NorthSouth dialog. It has significant implications for peaceful East West relations. It touches on the interests of every State great or small, rich or poor, coastal or landlocked. The achievement of a universal agreement on a Law of the Sea Convention is fundamental to world peace and security.
31.	Of course, international peace and security, as well as development, freedom and life itself, will ultimately depend on whether we can successfully work towards arms control id disarmament. International security can be consistent with lower levels of armaments and expenditures. The coming special session on disarmament must point the way to more concrete progress than in recent years if credibility is to be maintained. Deliberations on disarmament at this session of the General Assembly can be of crucial importance in preparation. The remarkable consensus reached in 1978 needs reaffirmation and further direction.
32.	It is true that the international climate is less favorable today. At the same time, we cannot ignore the growing impatience of the world's peoples with the lack of progress towards verifiable arms limitation and disarmament agreements. Our efforts on their behalf should take into account the situation as it is in covering realistic proposals which have some substantive chance to effect change. The Canadian Government recently reaffirmed the validity of the concept of the strategy of suffocation mentioned in the Final Document of the first special session of the General Assembly on disarmament [resolution ; SJ0/2], Embracing that strategy are Canada's priorities on preparations for the second special session. They are: to encourage the continuation of the Strategic Arms Limitation Talks [SALT]; to promote the attainment of a multilateral comprehensive test ban treaty; to assist in the preparation of a convention on the prohibition of chemical weapons and on their destruction; to promote the evolution of an effective nonproliferation regime based on the Treaty on the NonProliferation of Nuclear Weapons; and to participate in. negotiations to limit and reduce conventional forces. Canada is committed to breaking the pattern of madness which spiraling rearmament represents, and those priorities will guide our endeavors to fulfill this commitment.
33.	I have spoken about the far reaching quests for peace, self-determination and development. These are the forces by which pervasive change can be channeled in positive directions. They are as new as today and as old as humankind; constants amid change. They have found eloquent expression in the ideals of our Charter, and I urge our re-dedication to them.
34.	But there is none so pervasive as the quest for human dignity for the individual and for his rights. That is why the United Nations enshrined in its Charter, as a primary objective, the promotion and encouragement of respect for human rights and fundamental freedoms. There has been the development of several important
human rights instruments since, most notably the Universal Declaration of Human Rights. In the stewardship of the implementation of the provisions of the International Covenant on Civil and Political Rights there is the expert and responsible role of the Human Rights Committee. It is an example of the ability of the international community to promote internationally recognized standards.
35.	The International Covenant on Economic, Social and Cultural Rights is an equally significant covenant needing serious and expert review. There are areas in which international standards have yet to be established. We applaud the placing before this Assembly for adoption of a draft declaration on the elimination of all forms of intolerance and of discrimination based on religion or belief.4
36.	But, while we welcome the continuing development of international human rights standards, we are deeply conscious that despite these the grossest abuses occur; the lives, freedom and integrity of innocent persons are constantly swept aside in the name of one cause, or power struggle, or another. If the United Nations provides relief unhesitatingly to the victims of natural disasters, how can we do less when the crises are man-made?,
37.	The United Nations has the means to respond. It can, for example, employ the good offices of the SecretaryGeneral; it can provide for the urgent dispatch of a special rapporteur or a mission of inquiry. All that is needed is the will to act in providing protection for those individuals or groups whose situation has become perilous in situations of social breakdown.
38.	On the subject of human rights and massive exodus, Canada welcomed the adoption of our proposal to appoint a special rapporteur. We trust that the experience of Prince Sadruddin Aga Khan in that role will lead to the adoption of a report which provides insight into how the United Nations organizations and Member States can together prevent refugee situations from reaching existing proportions. We believe that report should provide an impartial basis for examining broader aspects of international refugee problems, including, for example, the proposed initiative by, the Federal Republic of Germany regarding international guidelines for preventing massive flows of refugees.
39.	Even in more tranquil situations, there is work to be done. This is the International Year of Disabled Persons, to promote the right of more than 500 million disabled' people throughout the world to full participation and equality in a barrier-free world.
40.	And there is the position of women in all countries and the need to improve their condition socially and politically and to promote the equality of women with men. An important step in this direction is the recent entry into force, on 3 September 1981, of the Convention on the Elimination of All Forms of Discrimination against Women.
41.	Collective world concern for individual human rights and for organized efforts to promote the rights of women and the specifically disadvantaged are important recent phenomena. These issues are concerned with individuals, with the lives of people and groups of people, and will continue to receive much attention in international forums.
42.	At the level of nations, the emergence during the last 30 years of some 100 sovereign States must be counted as one of the most significant changes the world has ever seen. Dag Hammarskjold was of course centrally involved in the process of assisting these new States to enter into the life of this institution. This was a period of birth and hope. But for many of those new States, perhaps for most, this hope was quickly tempered by the economic realities which faced them.
43.	One reality which was evident immediately to the new States was that any economic interdependence which then applied was heavily skewed on the side of dependence and vulnerability for them. It was an asymmetrical relationship. The developing countries were acutely aware of this, but the developed world was not. That has now changed. I think that the change in perception on the part of developed countries towards the reality of global interdependence is of great significance, even a source of hope.
44.	The growing realization that to an increasing extent our economic futures are linked can spur us towards solutions. The Brandt Report9 has, I think, contributed in this regard. In particular, there has been an increased awareness of the contribution of the developing countries to the overall world economy. It is now projected that between 1980 and 1990 developing countries will account for more than a quarter of the increase in world trade. These statistics mask, of course, important differences among the various developing countries most involved as well as the relative impact of these changes on individual economies. But they indicate that developing countries are moving closer to the center of the world economic stage.
45.	Interdependence also has a price. It tends to make all nations more vulnerable to shocks from the outside and from forces beyond the control of national Governments. It is therefore of paramount importance that the international institutions which provide the frameworks for the international economic system function effectively. If they do not, if they become deadlocked and divided along bloc lines, or if they become hostage to narrow interests, then the international economy will suffer. In these circumstances, interdependence becomes a liability and all States suffer.
46.	Inflation, high interest rates and sluggish growth pose real problems for the industrialized countries. The constraints on export growth and financing are mounting in the middle-income developing countries. It is, however, the low-income countries, particularly the least developed, which are the most vulnerable and whose prospects are the bleakest. Whether from oil shocks or high inter-strata shocks, they have suffered most.
47.	The rising prices and diminishing supply of conventional petroleum reserves have had a major impact on all of us, but the impact of the two oil shocks of the 1970s has had a disproportionate effect on the developing countries, setting back the development plans of many of them. Canada agrees that a high priority in international action should be accorded to their energy needs. It is because energy is central to development that Canada supports the expansion of World Bank energy lending, including lending through a new energy affiliate if this were eventually feasible, to assist developing countries in their energy programs.
48.	In Canada we have responded to this need by creating a new development assistance arm of our national oil company, PetroCanada International, devoted to aiding oil-importing developing countries in the mobilization of their own energy resources, particularly hydrocarbons. Effort and imagination must also be used to seek out ways of assisting developing countries in non-petroleum sources of energy. The recent United Nations Conference on New and Renewable Sources of Energy was important in this respect, but represented a single step on a long and difficult road.
49.	Just as Canada's economic structure and expertise favor development assistance in the energy area, so we also intend to make a major contribution to helping to improve agricultural production in developing countries. While international trade in food products has increased dramatically in recent decades, many nations which were previously self-sufficient in staple products, and even significant exporters of them, have become today reliant on food imports, particularly food grains. There is a real prospect of a food crisis in the 1980s and urgent international attention is needed on this problem.
50.	I have spoken of energy and food areas where Canada can make a unique contribution but I would like also to say a few words about trade, for it is perhaps trade which, in the long run, offers the best promise of escape from the wheel of poverty for many countries.
51.	Developing countries have seized important new opportunities to increase trade among themselves. But northern markets continue to be crucial, and future prospects for expanding NorthSouth trade will depend to a large extent on the ability of industrial countries to develop effective adjustment strategies which can maintain a reasonable rate of economic growth employment. In fact, the relative significance of NorthSouth trade has grown in recent years compared with trade just among the industrialized countries. Now, a number of the most advanced developing countries represent the potential trade partnerships of greatest opportunity for many developed countries. All countries will benefit from an open, universal international trading system, and Canada will continue to pursue this goal. This would be our focus at the new proposed ministerial meeting of GATT in 1982..
52.	The export prospects of developing countries are also an increasingly important factor in the health of the international payments system and of international banking. For the foreseeable future, developing countries will continue to need substantial external finance, whether in the form of private investment, commercial loans Or concessional loans and grants. While private banking continues to play a major role in recycling, the international financial institutions must be increasingly involved. We support renewed effort by IMF and the World Bank in this direction. But for many of the low-income countries, the ability to participate in the expansion of world trade is limited; so is their access to commercial credit. If poverty in those countries is to be attacked and social justice demands this then greater amounts of concessional assistance must be directed to them. There is no way around this issue: development assistance is vital and urgently needed, and the world is not providing enough of it.
53.	The recent United Nations Conference on the Least Developed Countries held in Paris from 1 to 14 September 1981 was an important contribution to progress. Widespread consensus was achieved in the international community for the setting of objectives to be pursued by recipients and for the projections from donors of significant additional official development assistance in real terms during this decade. Taken together, these hold promise for advancing substantially the development of States most in need.
54.	The Substantial New Program of Action for the 1980s for the Least Developed Countries adopted in Paris not only set an important course for achieving progress with respect to the least developed countries but provides a guide for approaching vitally needed interaction between developed and developing countries on a range of subjects on the NorthSouth agenda. Key portions of the Substantial New Program of Action became known as the "Canadian Compromise". Canada was pleased to be associated with those vital conclusions because they demonstrated that constructive agreement can be reached on a subject of vital importance to the developing countries. In keeping with the role my country played in Paris, I urge that the momentum and techniques generated there be pursued during this session of the Assembly and during other international meetings addressing relations between developing and developed countries.
55.	As a result of the Paris achievement, which Canada helped to create, and in the context of translating that achievement into concrete reality, I am pleased to announce today that Canada will devote 0.15 per cent of its gross national product as official development assistance to the least developed countries in the coming years.
56.	This pledge is in the context of the announcement I made at the eleventh special session of the General Assembly on development last year [4th meeting] that Canada would reverse the trend of previous years and increase our official development assistance to ensure that we are soon at 0.5 per cent of gross national product as part of an effort to reach 0.7 per cent by the end of the decade. I am pleased that we have remained on that upward track.
57.	I spoke earlier of the fact that interdependence means that international economic cooperation is not a luxury. It is a vital necessity without which interdependence becomes a liability.
58.	We must look towards deeper global economic cooperation, yet solutions to world economic problems will not always be global. The progress made at the High Level Conference on Economic Cooperation among Developing Countries in Caracas last May is a case in point. Relations with developing countries was the major focus of a number of high-level consultations among industrialized countries in particular the June ministerial meeting of the Organization for Economic Cooperation and Development and the Ottawa summit. I want to take this opportunity to report very briefly to the Assembly on the latter meeting.
59.	The Ottawa summit devoted considerable time to the issue of economic relations between developed and developing countries. In the communique the leaders agreed on a joint statement reflecting those discussions. They underlined an appreciation of the magnitude of the problems and a common readiness to help respond to them. Overall, the message to our developing country partners signaled the following: respect for independence and support for genuine nonalignment; commitment to cooperate in a spirit of mutual interest and interdependence; support for closer integration of developing countries into the international economic system, as well as support for their efforts to promote development within the framework of their own social values and traditions.
60.	Moreover, we sought at this meeting to address the key problems of energy, food, trade and finance in a positive and constructive way. We pledged to maintain substantial and, in many cases, growing levels of official development assistance, the major portion of which will be directed to poorer countries. Of signal importance was our affirmation at this meeting of our willingness to participate in preparations for a process of global negotiations. It has been encouraging to me that both developed and developing countries have expressed their appreciation of the results of the Ottawa Summit.
61.	Another important initiative in NorthSouth relations this year will be the meeting of 22 Heads of State and Government of North and South to be held at CaQSun. We hope that this meeting will foster understanding of the key NorthSouth issues and give political impetus to their resolution in whatever forums may be appropriate. We do not see this meeting as a substitute for global negotiations. No non-universal forum can be. But we do see it as a catalyst for them. And while the nature of the North South meeting precludes participation by, all of the interested parties, we welcome the link with the United Nations as represented by the presence at Cancun of the Secretary-General.
62.	While we admit the value of summits, however, universally determined multilateral agreements remain fundamental to our search for effective solutions to global problems. For this reason, a large degree of consensus has been reached on the launching of global negotiations. While admitting that compromise on all sides will be necessary in that process, I believe there is new willingness to face that challenge. Preparatory discussions will resume during this session, and I pledge Canada's determination to work for a successful outcome.
63.	In Canada during the past year we have taken a number of steps to enable us to play a more active and constructive role in international cooperation in those vital areas. A Parliamentary task force on NorthSouth relations submitted a major and invaluable report. It advocated strongly that Canada continue to play an active NorthSouth role, based on the principles of mutual benefit and humanitarianism, and made a series of constructive recommendations relating to energy, finance, trade, food and development assistance. Our Government has been pleased with the broad support the report has received and with the increased public awareness fostered by the Work of the task force.
64.	Parallel to the work of the Parliamentary task force, and based on it, the Canadian Government also conducted a review of NorthSouth policy. We have affirmed a number of fundamental issues, including a recognition of interdependence, the need for harmonization of external and domestic policies which have an impact on developing countries, the need to employ a variety of instruments to meet the needs of developing countries and greater integration of the South in the international economic system.
[The speaker continued in French.]
65.	We must as nations acknowledge the fact that our economic concerns, as well as many of our political, social and economic problems, are fundamentally international in nature. In an ever-changing world, the problem of the reconciliation of the fact of interdependence and the imperative need for self-determination is one of the greatest challenges facing political decision-makers. But our awareness of the complexities of interdependence and of its ramifications throughout all areas of national life must not lead us to despair, but rather to act. We must meet the challenge posed by the adaptation and development both of international institutional machinery and of our national ways of thinking to cope with those new realities and the need for change.
66.	Whatever means are used, the institutional machinery is inadequate. What is crucial is the will of all countries to make those instruments effective. Governments, whatever their national policies, must have the courage to tackle the major international problems of our day. In order to do so, they must feel confident that only through international cooperation can security, stability and justice for the world be guaranteed.
67.	Canadians have that confidence. We shall dedicate ourselves here and wherever these problems are considered to the quest for far-reaching international solutions which will affect the lives of every one of us.
